October 17, 1951         ,',


     Hon. 3. W. Edgar,        Opinion No; V-1324,
     Commissionerof Education
     Texas Education Agency   Re:,AuthorltyofTexas Edu-
     Austin, Texas                cation Agency to pay sal-
                                  aries from the '$20,000
                                  appropriationin Art. XV
                                  of'the,currentgeneral
                                  appropriationAct com-
                                  parable to the posit&ens
                                  specified by groups XV,~~
                                  XVI, or XVII In the Agen-
                                  cy's section of Art. III
     Dear Dr. Edgar:              of'the same Act.'
,-            We quote your letter 'as~follows:
              ,"
               We desire:an opinlon,fromyour office
         regarding the salary limitationsthat apply
         in expending the $20 000 appropriatedto the
         Texas Central Education Agency in Article IV
         of the AppropriationAct of the Fifty-second
         Legislature.
              'The appropriationto ,theTexas Central
         Education Agency under Article III of the,
         AppropriationAct limits the number of posi-
         tions that may be classifiedunder groups
         XVII; XVI and Xv with no limitationsas to
         number of positions that may be assigned to
         other groups In the classificationprogram.
              'Do these limitationsregarding the
         number of positions included in the Depart-
         mental AppropriationAct, Article III, apply
         to the $20,000 appropriatedto the Agency
         under Article IV of the AppropriationAct?"
               Article III of House Bill 426, Acts 52nd Leg-
     Sslature, 1951, the current biennial appropriation
     bill, Includes appropriationsfor the current biennium
     for the Texas Central Education Agency. This section
     begins as follows (Acts 52nd Leg., R.S. 1951, ch. 499,
     p. 1228, at p. 1316):
Hon. J. W. Edgar, Pee 2 ,:(v-1324)                        -




          "TEXA%C&TR&EDUCATION    AGENCY
          ~%POUP XVII': l+Blone'to exceed $17,500
    per year.
         "Descriptlk and duties: Serves as Ex-
    ecutive Officer 'ofthe State Board of Educa-
    tion performing thoa~efunctions required by
    the Board and by l&w.
         'Qroup XVI:, k-llone,toexceed $11,000
    per year.
         "Descriptlbn'and~dtitles: Under general
    direction,,ofthe Commissionerof Education,
    directs the activities of several divisions
    performingrelated iwotlons.
         "8ronp xv: Z--lone to exceed $8,400
    per year.
         “Descrfpttonand duties: Under general
    direction oftAsbos,latCCommissioner,directs
    the activities of the ,Mvlslon of Adminlstra-
    tive Services, or the ~actlvltlesof the Dlvi-
    sion of Textbooks and InstruCtionalMaterials."
          Article rV of House Bill 426, au ra at page
                                        +-' o be allo-
1443, provides for biennial appropriations
cated to the public junior colleges of Texas which
meet the standards and eligibilityrequirementsthere-
in detailed. Section 2 of Article Iv assigns to the
State Board of Education the duty of formulatingrules
and regulationsgovern1 ellglbllityof public junior
colleges to share In a "&
                       $ ,309,200.00biennial appropri-
ation in accordancewith certain specified factors. It
also empowers the CoMnistilonerOf Education to certify
the eligibilityof public junior colleges to share in
this appropriationupon meeting the requirementsof the
law. Further, It assigns to the Central Education Agen-
cy the function of determiningwhether each eligible
junior college has complied with all the provisions of
Section 2. Section 2 concludesWith this paragraph:
         "ffom the appropriationmade In Section
    1 of this Article, there is hereby allocated
    the sum of Twenty Thousand Dollars ($20,000)
    for each of the fiscal years of the biennium
P   Hon. J. W. Edgar, Page 3   (V-1324)


         beginning September 1, 1951, to the Texas
         Central Education Agency for the expense of
         carrying out the functions and responsibll-
         ities asslgned~to that Agency by this Arti-
         cle."
              Groups XVII,~XVI, and'XV, quoted above, are
    the first of some eighteen like provisions found at the
    beginning of theTexas Central Education Agency's sec-
    tion of Article ITI, House Bill.426. These "groups"
    appear without prelate or introduction,preceded only
    by the title, "Texas~CentralEducation Agency.’   No
    explanation,summary, or ccncluslon follows these pro-
    visions. The following paragraph In the Act contains
    annual appropriationitems. The 'groups' create a per-
    sonnel classificationprogram, but they dO,not appro-
    priate funds. Provislbns  in general sppropriatlonbills
    which do not add funds to or take funds away from those
    assigned by the Legislatureto the particularuse,5enu-
    merated are known as "non-appropriating" provisions;
    non-appropriatingprovisionsor riders In general appro-
    priation bills are valld~only when they detail, limit,
    or restrict the'use of funds therein appropriatedand
    when they are connectedwith and Incidental to the a -
    propriationsmade. Attorney General's~OplnlonV-125$
    (1951).
              House Bill 426 represents a departure in form
    from the pattern of the general appropriationme~asures
    of recetitLegislatures. It had been the recent practice
    to enact separate appropriationbills for the Judiciary,
    the Executive and administrativedepartmentsand agen-
    cies, the eleemosynaryinstitutions,the inatltutionsof
    higher learning, and the public junior colleges;1 In
    1951 the 52nd Legislatureput all of these general ap-
    propriationsinto one measure, House Bill 426.   This
    Act la divided Into nine Articles, namely Article I,
    Judiciary;Article IT, State Hospitals, Special Schools


    l   See'Acts, 5ist Leglslature,,RegularSessidn, 19?9--
        House Bill 11 p. 612; House Bill 319,:p. 1133; House
        Bill 320,~ p. i160; House Bill 321,~~. 1070; and House
        ~111 322, p. 1208; Acts 50th Legislature,1947--
        House Bill 52, p. 685; House Bill 244, p. 639; House
        Bill 246, p. 649; Senate Bill 374, p. 566; and, Senate
        Bill 391, p. 803.
Hon. J. W. Edgar, Page 4   (V-1324)


and Youth Development Institutions;Article III, Exec-
utive and AdministrativeDepartmentsand Agencies; Ar-
tlcle IV, Public Junior Colleges; Article V, Agencies
of Higher Education; Article VI, General Provisions;
Article VII, Saving Clause; Article VIII, Suspending
clause; and Article IX, Emergency Clause. Had Articles
III and IV of House Bill 426 been aeparate Acts, as was
the prior practice, there could be no question but that
a non-appropriatingrider in one Act could have no ap-
plication to an appropriationin another Act. Here,
however, all Is a single Act, and, having determined
that these non-appropriatingprovisionshave validity
to the extent that they govern expenditureof funds ap-
propriated in House Bill 426, we must yet determine
their appllcabllltyto an appropriationcontained in
an Article other than that In which the non-approprlat-
lng provisionsthemselves appears.
          Perusal of the contents of each "Article"re-
veals that each of the first five Articles of House Bill
426 covers a distinct field of State government,while
the last four Articles, and these alone, have general
applicationto all of the appropriationsin the various
other Articles of the entire Act. This is shown by the
repeated words "this Act" found In Articles VI, VII,
VIII, and IX. Like language is conspicuouslyabsent
in the first five Articles.
          Evidence that the first five Articles are gen-
erally Intended to be mutually exclusive,rather than
generally controllingone another, is found in the Leg-
islature'srecognition of a need to Incorporateidentical
riders in more than one Article.2 There are also riders
in different Articles which accord different treatment
to Identical subjects.3 And the Legislaturehas expressly
Incorporatedthe provisions of certain riders from one


2   See Sec. 8 of Art. I p. 1240, and Subset. (28),  Sec.
    2 of Art. 111, p. 1442, Acts 52nd Leg., R.S. 1951.

3   C!;;p;r--
            Subset. (12)g, Sec. 2 of Art. III, p. 1437,
             35 of Art. v, p. 1474, as respects the items
    for whidh receipts must be obtained.
          .   .




/h
                  Hon. J. W. Edgar, Page 5 '(V-1324)


                  Article into~,the  Hdera of another Article.4'When the
                  Legislaturehas'dane these three ~thlnga,using explicit
                  worda to tike'approprlatfons~ln   one~,ArtlclB,.subject
                  to certain non-appropriatingpbovlstons i&a, different
                  Article, using the sama"non+approprlating   pr~vla;lons
                  in more than one Artlcle~~andtreating    the same general
                  subject matter.ln-differentway&,   in.other provisions
                  of separate   Atiticles;we are unzibleto alssunu.,that,
                                                                       a
                  non-appropriatlng.protilaicn  ln,one.Artiale.governs~the
                  expenditureoFan, approprlatio.n.,m%de  in ,a:,,diPferent
                                                                        Ar-
                  ticle in the absence of~iipeclflc~language  showing this
                  result, to be'the'Legislature'a  .int'entlon.
                                                                     .,.
                              We Bre sustalne:dih.this.viewby the obvious
                  Import of subsection (16)b of Section 2 of~Artlcle III
                  (Acts 52nd Leg,, R.S. 1951i,,p.1439); which~provides in
                  part:
                            "The kpproprlaklonshereln,provided
                       are,to be construed as'the maxlmuti,sumsto
                       be ap@ropPlatedto and for‘the~s.+vetialpti-
                       poses named hetiein;,.$nd
                                               the.a~outita.are~:$n~..
                       tended to cover, and shall,coverthe entire
                       cost of the respective.,ltemsand the,sarne,~~
                       shall not be supplementedfrom atiy~other
                       sources; . . .t)
                            As the appropriationsin Article III are the
                  maximum ones allocated'tothe purposes of that Article,
                  the appropriation&in Article IV must be for other and
                  different purposasr.
                            If further evidence of the mutually exclusive
                  character of Articles III and IVis needed, attention
                  is ~invitedto the wording of~the last paragraph in Sec-
                  tion 2 of Article .IV,'quotedabove, reading:    '~
                            "From the~~appropriationmade in S~ec-
                       tlon 1 of this Article, there Is hereby,al-;
                       located . . . to the Texas Central Education
                       Agency for the expense of carrying out the
                       functions and resoonslbllltlesasaimed to
                       that {Tency by this Article." (Emphasis
                       added.

                  4
     ,-               See Sec. 5(a), Art. I, p. 1240; Sec. 16, Art. II, p.
                      1296; Sec. 17, Art. II, p. 1297; and Sets. 26 and
                      27, Art. V, p. 1471.
                                                           . _.

Hon. J. W. Edgar, Page 6   (v-1324)


          We can ,vlewthe language emphasized above
only ae a clear-expressionby the Legislaturethat we
need look only to the provisionsof Article IV in de-
termining the purposes for which and the manner in
which the funds there appropplatedmay be used. The
Legislaturerecognizes that the duties required of the
Texas Central Education Agency as incidentalto the
disbursementof the $4,309,200.00appropriatedto the
public junior colleges:nlll entail expenses on the,
part of the Central Education Agency addltlonal.to
those provided for in Article III, and the Legislature
leaves to the sound discretion of that agency a deter-
mination of the speciftc uses to which these funds
~111 be devoted In carrying out these duties.

                      SUNNARY
          Funds appropriatedto the Texas Central
     Education Agency In Article IV of House Bill
     426 Acta 52nd Leg., R,S. 1951, ch. 499, p.
     1226, to defray expenses Incident to certlfy-
     lng the eligibilityof public juniorscolleges
     to receive State appropriations,are not sub-
     ject to the personnel alasslficatlonprovi-
     sions in this agency’s section of Article III
     of the same Act.

                                Yours very truly,
                                  PRICE DANIEL
                                Attorney General


APPROVED:                       -I



                                      David B. Irons
Charles D. Mathews               AdministrativeAssistant
First Assistant

DBI:em